 In the Matter of GLEN ALDENCOALCOMPANYandINT.MOLDERS AND,FOUNDRY WORHxRs UNION 'OFN. A.,'L #133 (A. F. OF L.)Case No. C-2,599.-Decided June 16, 194.9DECISIONANDORDER'On April 28, 1943, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondent hadengaged In and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom, and that it takecertain affirmative action, as set forth in,the'copy of the IntermediateReport annexed hereto.Thereafter, the respondent filed exceptions tothe Intermediate Report and a brief in support of its exceptions.Oralargument was held before' the Board in Washington, D. C., on June 8,1943.The Board has considered the rulings made by the Trial Ex-aminer at the hearing and finds that no -prejudicial error was com-mitted.The rulings are hereby affirmed. 'The Board has considered the Intermediate Report, the respondent'sexceptions, and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Glen Alden Coal Company, Scran-ton, Pennsylvania, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Int. Molders and FoundryWorkers Union of N. A., Local #133, affiliated with the AmericanFederation of Labor, as the exclusive representative of all its foundryemployees in the unit herein found to be appropriate;(b)Engaging in any like or related acts or conduct interfering with,restraining, or coercing its employees in the exercise of the right toself-organization, to form, joint, or assist labor organizations, to bar-50 N. L.R. B., No. 86. -656 GLEN ALDEN COAL COMPANY657gain collectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7' ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Int.Molders andFoundry Workers Union of N. A., Local #133, affiliated with the,American Federation of Labor, as the exclusive representative of all itsfoundry employees in the appropriate unit;(b)Post immediately in conspicuous places at its Exeter Shop, WestPittston, Pennsylvania, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices'to its employeesstating: (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b) ofthis Order, and (2) that the respondent will take the affirmative actionset forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.Ma. GERARD D. REiLLY took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. RobertH. Eleeb,.RegionalAttorney, for the Board.Messrs.J.H.. OliverandJ. J. Powell,of Scranton, Pa., for the respondent.Mr. Walter Griffiths,of Reading, Pa., for the Union.STATEMENTOF TAE CASEUpon a charge duly filed on March 6, 1943, by Int. Molders and FoundryWorkers Union of N. A, Local No. 133 (A. F. of L), herein called the Union,the National Labor Relations Board, herein called the Board, by the RegionalDirector for the Fourth Region (Philadelphia, Pennsylvania), issued its com-plaint,dated April 10, 1943, against Glen Alden Coal Company, Scranton,Pennsylvania, herein called the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting commercewithin `the meaningof Section 8 (1) and (5) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copiesof the' complaint accompanied by notice of hearing were duly served uponthe respondent, the Union, and the United Mine Workers of America, DistrictNo. 1; Scranton, Pennsylvania.Concerning the unfair labor practices, the complaint, as amended at the hear-ing, alleged in substance: (1) that on January 8, 1943, in its SupplementalDecision, Certification of Representatives and Second Direction of Election, inCase No. R-4400' the Board found that all foundry employees of the respond-1Matter ofGlen Alden CoalCompanyandInternational Mouldersd Poundi y WorkersUnion,Local 133,A. F. L. 658 ' iYECISSONSOF NATIONALLABOR RELATIONS BOARDent at its Exeter shop, including moulders, coremakers, chippers and grinders, -crane runners, cupola tenders, 'and laborers, but excluding supervisors, fore-men, and clerical employees, constituted a unit appropriate for collective bar-gaining; (2) that on the same date the Board certified the Union as theexclusive representative of all employees within the said appropriate unit forthe purpose of collective bargaining; (3) that on February 1, 1943, and since,the Union requested the respondent to bargain collectively and the respondentrefused; and (4) that by such refusal the respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.In its answer verified on April 19, 1943, the respondent-(1) admitted certainallegations of the complaint as to its business, but denied that it was engaged ininterstate commerce and averred that the Board 'is without jurisdiction; (2)admitted that it has declined to negotiate an agreement with the Union butdenied that this refusal constitutes an unfair labor practice within the meaningof Section 8 (5) of the Act; (3) and averred that the unit found by the Boardto be appropriate was inappropriate for the purposes of collective bargaining.Pursuant to notice, a hearing was held at, Scranton, Pennsylvania, on April22, 1943, before the undersigned, the'Tria1 Examiner duly designated by theChief Trial Examiner.The Board and the respondent were represented bycounsel, and the Union by an officerAll parties participated in the hearingand were afforded full opportunity to be heard, to examine and cross-examinewitnesses,2 and to introduce evidence bearing upon the issues.At the close ofthe hearing the Trial Examiner granted a joint motion by counsel for the Boardand counsel for the respondent to conform the pleadings to the proof.Also atthe close of the hearing opportunity was offered to the parties to present oralargument before the Trial Examiner. Counsel for the respondent and for the,Board availed themselves of this opportunity ; the officer of the Union waived it.The oral arguments appear in the official transcript of the hearing.A period of5 days after the close of the hearing, within which to file briefs, was grantedby the Trial Examiner.No brief has been received.Upon the record thus made the Trial Examiner makes, in addition to theabove, the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 2Glen Alden Coal Company, a Pennsylvania corporation, having its principaloffice in Scranton, Pennsylvania, is'engaged in mining, removing, and preparingcoal at its various collieries in Pennsylvania. It owns more than 99 percent ofthe capital stock of the Delaware, Lackawanna and Western Coal Company. In1942 the respondent, produced about 9 million short tons of anthracite coal, valuedat about $45,000,000.About 90 percent of such coal was purchased by theDelaware, Lackawanna and Western Coal Company for destination outside theState of Pennsylvania.The respondent also sells an undetermined amount ofanthracite coal to the Delaware, Lackawanna & Western Railroad for use in theoperation of its engines and ferry-boats, the latter operating between Hoboken,New Jersey, and New York City. During .1942 the respondent purchased rawmaterials, including pig iron and other metals, valued at $478,747 67, more than50 percent of which was shipped to the respondent from points outside the State2 No witnesses were called by any of the parties.All evidence submitted was documen-tary, by stipulation, or by statements of counsel accepted in lieu of testimony.2 The findings in this section are based upon, the Board's "Findings of Fact" in CaseNo. R-4400 and upon stipulations entered into in the present proceedings. GLEN ALDEN COAL COMPANY659ofPennsylvania.The respondent is the largest producer of anthracite coalin Pennsylvania ; its output is some 20 percent of the total. It employs a totalof about 14,00 0 employeesAt its Exeter Shop, where it produces and, repairsmaterials for use in its mining operations,the respondent employs about 250workers.Of this number, about 50 foundry employees are herein involved.U. THE LABOR ORGANIZATIONS INVOLVEDInt.Molders and Foundry Workers Union of N A, Local #133, affiliated withthe American Federation of Labor, and United Mine Workers of America, Dis-trict No. 1,4 herein called the Mine Workers,are labor organizations admittingto membership employees of the respondent.M. THE UNFAIR LABOR PRACTICESThe refusal to bargain1.The appropriate unit and representationby the Unionof a majority thereinOn November 23, 1942, the Board issued a Decision and Direction of Electionsin Case No. R-4400,5 in which it ordered an election to be conducted among thefoundry employees at the respondent's Exeter Shop, to determine whether theydesired to be represented by the Union, the Mine Workers, or by neither.6 Anelection by secret ballot was 'conducted on December 11, 1942.On January 8,1913, the Board issued a Supplemental Decision, Certification of Representativesand Second Direction of Election,7 in which it found that a majority of thefoundry employees had selected the Union as their bargaining representative-and desired to function as a separate unit, and in which it certified the Unionas the exclusive bargaining representative of the foundry employees, for thepurposes of collective bargaining, in an appropriate unit.5The respondent contests the Board's findings as to the appropriate unit. Iturges that its contract with the Mine Workers covers all its employees, includ-ing the foundry workers in its Exeter Shop.The same position was maintainedby the respondent in Case No. R-4400, above described, to support its contentionthat the contract constituted a bar to an election.At the hearing, in the instantcase. the respondent offered no additional evidence to support its contention asto the appropriate unit; in fact, respondent's counsel agreed that there had beenno change since the representation hearing. In accordance with the Board's4 The,United Mine Workers of America, District No. 1, although served with a copy ofthe complaint and notice of hearing,was not represented at the hearingAs noted here-inafter, this organization is involved in these proceedings,not by issue3 raised in the com-plaint,but by issues raised in the respondent's answer.5 45 N L.R. B. 738."The Board said: "In view of the bargaining history of the Exeter Shop and the othercircumstances in the' case...we find that the employees in the . . . [unit] de-sired by the Mouldars Union . . . may properly be considered as [a] separate . . .[unit] or as part of the industry-wide unit desired by the Company and the U M W . . .(Mine Woikers)Under such circumstances,we apply the principle that,the considerationsbeing balanced,the desires of the employees themselves determine,in part, the type ofunit or units through which they shall bargain . .Thereupon the Board ordered anelection among "all foundry employees at the Exeter Shop, including moulders, coremakers,chippers and grinders,crane runners,cupola tenders,and laborers,but excluding supervisors,foremen, and clerical employees,"to determine whether they desired to be represented bythe Union,the Mine Workers,or by neither.T Tho Second Direction of Election involved employees in another unit, in Case NoR-4401, with which these proceedings are not concerned.Y In its Decision the Board pointed out that of 56 employees eligible to vote, 43 had votedfor the Union, 1 for the Mine Workers, and 1 for neither.1 660DtECISIONSOF NATIONALLABOR RELATIONS BOARDprevious finding as to the respondent's contention,the Trial Examiner finds saidcontention to be without merit.The respondent's position, is based upon thesame facts before the Board in Case R-4400.,The Trial Examiner finds, in accordancewiththe Board's previous determi-nation, that all foundry employees at the respondent'sExeter Shop, includingmolders, coremakers,chippers and, grinders,crane runners,cupola tenders, andlaborers, but excluding supervisors,foremen, and clerical employees,constituteand at all times material herein have constituted,a unit appropriate for thepurposes of collective bargaining.The Trial Examiner further finds that onand at all times after January 8, 1943, the Union was the duly designated bar-gaining representative of a majority,of the employees'in the aforesaid appro-priate unit,and that, pursuant to the provisions of Section 9 (a) of the Act,the Union was on January 8, 1943, and at all times thereafter has been and isnow the exclusive representative of all employees in the aforesaid unit for thepurposes of collective bargaining with respect to rates of pay, wages,hours ofemployment,and other conditions of employment.2.THE REFUSAL To BARGAIN,By letter, dated January 11, 1943, the Union requested a meeting with man-agement of the respondent in order to "negotiate and execute a labor agree-ment."A meeting of the parties was held on February 1, when the respond-ent informed the Union that it would not 'negotiate a contract with it becausesuch negotiationswould violateits existingcontract withthe Mine Workers.Between February 1 and 27, conferences were held between the parties and arepresentative of the U. S. Conciliation Service, at which the respondent main-tained the same position established by it on February 1. On March 8 therespondent was informed by the Acting Regional Director that the Mouldershad filed a charge, alleging a refusal to bargain. In telephonic conversationon March 24 with Ralph P. Winters, a Field Examiner at the Regional. Office,the 'respondent's counsel stated: (1) that the respondent would not negotiatewith the Union, "even though" it had been certified by the Board, until-thequestion of the appropriate unit had been finally resolved; (2) that the MineWorkers, by virtue of its contract with the respondent, represented the em-ployees in the respondent's foundry; and (3) that the Board was without juris-diction in the matter.'The Trial Examiner finds that on February 1, 1943, and at all times there-after, the respondent has refused to bargain collectively with the Union as theexclusive representative of its employees in the appropriate unit and has therebyinterferedwith, restrained, and coerced its employees in 'the exercise of therights guaranteed by Section 7 of the Act.IV. THE EFFECT OF THE UNFAIRLABOR PBAOTICES UPON COMMERCEThe activities'of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.OThe above findings are based upon documents entered in the record and upon oralstipulations between the parties. GLENALDEN COAL COMPANYV. THE REMEDY661Since it has been'found that the respondent has engaged in unfair laborpractices, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Sinceithas been found that the respondent has refused to bargain collectively with,the Union as the exclusive representative of its employees in an appropriateunit, it will be recommended that the respondent, upon request, bargain col-lectively with the Union. .Upon the basis of the above findings of fact and upon the entire'record inthe case, the Trial Examiner makes the following:Coxci.usioxs or LAW1.Int.Molders and Foundry Workers Union of N A, Local #133, affiliatedwith the American Federation of Labor, is a labor organization within themeaning of Section 2 (5) of the Act.2.All foundry employees at the respondent's Exeter Shop, including mold-ers,coremakers, chippers and grinders, crane runners, cupola tenders, andlaborers, but excluding supervisors, foremen, and clerical employees, at alltimes material herein constituted, and now constitute, a unit appropriate forthe purposes of collective bargaining, within the meaning of Section.9 (b) ofthe Act.3.Int.Molders and Foundry Workers Union of N. A., Local #133, affiliatedwith the American Federation of Labor, was on January 8, 1943, and at alltimes thereafter has been, the exclusive representative of all the employeesin the aforesaid -unit for thepurposesof collectivebargaining,within themeaning of"Section 9 (a) of the Act.4.By refusing, on February 1, 1943 and at all times thereafter, to bargaincollectively with Int. Molders and Foundry Workers of N A., Local #133, affil-iated with the American Federation of Labor, as the exclusive representativeof all its employees in the aforesaid appropriate unit, the respondent has en-gaged in and is engaging in unfair labor practices, within the meaning of Sec-tion 8 (5) of the Act.5By interfering with. restraining and coercing its employees in the exer-cise of rights guaranteed in Sect ion 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of SectionS (1) of the Act.'6.The- aforesaid unfair labor practices are unfair labor practices affectingcomnierce,'withii the` meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponent, Glen Alden Coal Company. Scranton, Pennsylvania, and its officers, agents,successors, and assigns, shall:1Cease and desist from:(a)Refusing to bargain collectively with Tnt. Molders and Foundry Work-ers Union of N. A., Local #133, affiliated with the American Federation of Labor,as the exclusive representative of all its foundry employees in the above-described appropriate unit;(b)Engaging in any like or related acts or conduct interfering with, restrain-ing. or coercing its employees in the exercise of the right to self-organization,5 36105-44-vol 50--43 662DECISIONS OF NATIONAL ' LABOR REiLATIONS` BOAR1to form,join, orassist labor organizations, to bargain collectively throughrepresentativesof their own choosing, and to engaged in concerted activitiesfor thepurposesof, collective bargaining or other mutual aid or protection, asguaranteed in Section7' of the Act.2.Take thefollowing affirmative action which the TrialExaminer findswill effectuate the policies of the Act :'(a)Upon request, bargain collectively -with Int. Molders and Foundry Work-ers Union of N. A., Local #133, affiliated with the American Federation ofLabor,as the exclusiverepresentative of all its foundry employees in theabove-described appropriate unit;(b) Post immediately in conspicuous places at its Exeter Shop and maintain,for aperiod of at least sixty (60) consecutive days from the date of posting,notices to its employees stating: (1) that the respondent willnot engage inthe conduct from which it is recommended that it cease and desistin para-graphs 1 (a) and (b) of these reconimeudations, and (2) that the respondentwilltake the affirmative action set forth in paragraph 2 (a) of theserecommendations ;(c)'Notify the Regional Director for the Fourth Region in writing, withinten (10) days from the date of the receipt of this Intermediate Report, whatsteps the respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring 'the respondentto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational, Labor Relations Board, Series 2-as amended, effective October 2S,1942-any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board, pursuant to Section 32 of ArticleII of said Rules and Regulations, file with the Board, Shoreham Building,Washington, D. C. an original and four copies of a statement in writingsettingforth such exceptions to the'Intermediate Report or to any other part of therecord or proceeding as lie relies upon, together with the original and fourcopies of a brief in support thereof.As further provided in Section 33, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days after the date ofthe ordertransferringthe case to the Board.C.W. WHITTEMORE,TrialExaminer..Dated April 28, 1943.l